 

 

~~

Lene
IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

CAPITAL FUNDING, LLC, * “
v. * Civil Action No. CCB-18-0215
*
AVI “ZISHA” LIPSCHUTZ, et al. *
ORDER

For the reasons stated in the accompanying Memorandum, it is hereby ORDERED that:

1,

Capital Funding’s motion to compel and for sanctions (ECF 25) is DENIED as moot as to the
motion to compel and GRANTED as to sanctions;

Defendant Larry Lipschutz’s motion for leave to file an amended answer to the complaint (ECF
45) is DENIED;

Capital Funding’s motion for summary judgment (ECF 34) is GRANTED,

Judgment is ENTERED in favor of Capital Funding, LLC, against Larry Lipschutz in the
amount of $6,250,000, plus pre-judgment and post-judgment interest as permitted by law;

Capital Funding’s motion for costs and attorneys’ fees is due within 14 days of the entry of
judgment, pursuant to Local Rule 109.1{a) and 109.2(a), and such motion should also address
the date when Capital Funding’s entitlement to pre-judgment interest began;

The Clerk shall CLOSE this case; and

The Clerk shall SEND copies of this Order and the accompanying Memorandum to counsel
of record.

14 [14 Ws

ate Catherine C. Blake
United States District Judge

 

3 RD

7eory
er ee

NOV 1 4 2049

 

 
